El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
El demandante apela de una orden aprobando un memo-rándum de costas y alega que la corte inferior erró al con-ceder la cantidad de $500 como honorarios de abogado. La cantidad reclamada en el memorándum era la de $2,000 y hubo prueba tendente a demostrar que los servicios razona-blemente valían esa suma. Puede formarse alguna idea res-pecto a la cuantía envuelta y a la naturaleza de la contienda, leyendo los hechos expuestos en el caso de Manrique Gil v. Goffinet, 37 D.P.R. 336.
Por los mismos motivos que provocaron la modificación de la sentencia en el caso principal, eliminándose de la misma el pronunciamiento de costas y sustituyéndolo por una concesión de costas a los demandados, no hallamos que haya habido abuso de discreción de parte del juez senten-ciador al conceder aproximadamente la cuarta, y en verdad no más de la tercera parte, del valor razonable de los ser-vicios legales prestados.

Debe confirmarse la resolución apelada.